NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 15-1752
                                      ____________

                             UNITED STATES OF AMERICA

                                             v.


                               BRANDON H. SCHNETZKA,
                                                  Appellant
                                      ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. No. 1-13-cr-00208-001)
                      District Judge: Honorable Sylvia H. Rambo
                                     ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 16, 2015

            Before: AMBRO, HARDIMAN, and SLOVITER, Circuit Judges

                               (Filed: November 18, 2015)
                                      ____________

                                        OPINION*
                                      ____________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Brandon Schnetzka appeals the District Court’s judgment of conviction and

sentence. Schnetzka’s counsel has filed a motion to withdraw pursuant to Anders v.

California, 386 U.S. 738 (1967). We will grant counsel’s motion and affirm the District

Court’s judgment.

                                            I

       Schnetzka pleaded guilty to one count of impersonating an officer or employee of

the United States in violation of 18 U.S.C. § 912. Schnetzka’s offense level under the

United States Sentencing Guidelines (USSG) was determined to be four, yielding a

Guidelines range of 6 to 12 months’ imprisonment. However, the Probation Office stated

that an upward departure may be warranted because Schnetzka’s criminal history did not

adequately reflect the seriousness of his past conduct and because prior convictions were

not assigned points. At the sentencing hearing, Schnetzka’s counsel argued that an

upward departure was not warranted because all of Schnetzka’s crimes were economic

and nonviolent in nature and because he was facing criminal charges in other jurisdictions

for similar crimes.

       After hearing arguments from both sides, the District Court imposed a two-level

upward departure based on Schnetzka’s criminal history—which revolved around theft by

deception, forgery, bad checks, and receiving stolen property—and its finding that he

presented a “significant financial danger to the community.” App. 40. This upward

                                            2
departure yielded a new Guidelines range of 12 to 18 months, and the Court sentenced

Schnetzka to 18 months’ imprisonment.

       Schnetzka filed this timely appeal, and his counsel moved to withdraw.1

                                              II

       We begin by considering whether counsel’s brief adequately fulfills the Anders

requirements and whether an independent review of the record presents any nonfrivolous

issues. United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). “The duties of counsel

when preparing an Anders brief are (1) to satisfy the court that counsel has thoroughly

examined the record in search of appealable issues, and (2) to explain why the issues are

frivolous.” Id. Counsel identified three potential grounds for appeal—the jurisdiction of

the District Court, the voluntariness of Schnetzka’s plea, and the reasonableness of his

sentence—and argued that they all lack merit. Schnetzka did not file a pro se brief.

       Although Schnetzka’s counsel adequately explained why there are no non-

frivolous issues for appeal, we find that his brief is inadequate because it omits important

information. We first note that counsel’s introduction claims that Schnetzka pleaded

guilty to failing to update his sex offender registration. See Schnetzka Br. 11. In fact,

Schnetzka pleaded guilty to impersonating an officer or employee of the United States.

Moreover, although counsel correctly notes that the Court imposed a two-level upward


       1
        The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 28 U.S.C. § 1291.

                                              3
departure, his brief neither describes Schnetzka’s adjusted Guidelines range nor explains

that Schnetzka’s final sentence is within that range. These omissions required the Court to

mine the record to ascertain that Schnetzka’s sentence was indeed within the adjusted

Guidelines range.

       Nevertheless, we will not appoint new counsel, as we do not need further

assistance. See United States v. Coleman, 575 F.3d 316, 321 (3d Cir. 2009). After

independent review of the record, we are satisfied that there are no nonfrivolous bases for

appeal essentially for the reasons noted by counsel for Schnetzka and the United States.

       The first potential ground for appeal is whether the District Court had jurisdiction

to enter the conviction and impose sentence. As Schnetzka was charged with violating

federal law by impersonating a federal agent and there is no dispute that the crime

occurred in the Middle District of Pennsylvania, his offense was amenable to the

jurisdiction and venue of the District Court. See 18 U.S.C. §§ 912, 3231; Fed. R. Crim. P.

18.

       The second potential ground is whether Schnetzka’s guilty plea was knowing and

voluntary. See, e.g., Boykin v. Alabama, 395 U.S. 238, 242–44 (1969). A sentencing court

may not accept a guilty plea until it explains to the defendant the rights he gives up by

pleading guilty and confirms that the defendant understands that he is waiving those

rights. Fed. R. Crim. P. 11(b). The District Court fulfilled this requirement by conducting,

on the record, a colloquy in which Schnetzka asserted that he understood the nature of his

                                              4
crime, the maximum potential sentence he faced, and the rights he was waiving by

pleading guilty.

       The last potential ground for appeal is whether Schnetzka’s sentence was

reasonable. We review a district court’s sentencing decision for abuse of discretion and

will affirm a sentence imposed “unless no reasonable sentencing court would have

imposed the same sentence on that particular defendant for the reasons the district court

provided.” United States v. Tomko, 562 F.3d 558, 567–68 (3d Cir. 2009) (en banc). Here,

Schnetzka was sentenced to 18 months’ imprisonment, which was at the top of his final

Guidelines range of 12 to 18 months.2 In so doing, the District Court considered the

sentencing factors in 18 U.S.C. § 3553(a), including Schnetzka’s criminal history and the

danger he presents to the community. Moreover, the Court explained that it had

considered a three-level upward departure, but took into account Schnetzka’s medical

history and pending criminal charges in other cases and determined that a two-level

departure was adequate. Given the deferential abuse-of-discretion standard governing this

issue, and that Schnetzka received a within-Guidelines sentence for reasons that are clear

from the record, any challenge to his sentence would be frivolous.


       2
         Although not raised by either Schnetzka’s counsel or the Government, we note
that the District Court never formally calculated the applicable Guidelines range, either
before or after it imposed a two-level upward departure. Nevertheless, the record makes
clear that Schnetzka’s original Guidelines range was 6 to 12 months’ imprisonment based
on an offense level of four and his 16 criminal history points. The Court’s two-level
upward departure increased Schnetzka’s offense level to six and yielded a final adjusted
Guidelines range of 12 to 18 months’ imprisonment. USSG ch. 5, pt. A.
                                             5
                                              III

       For the reasons stated, we will affirm the judgment of the District Court and grant

counsel’s motion to withdraw. Because the issues presented on appeal lack legal merit,

counsel is not required to file a petition for writ of certiorari with the United States

Supreme Court under Third Circuit Local Appellate Rule 109.2(c).




                                               6